Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive. 
Applicant argues that the application of Torrey, in combination with Canton, to arrive at the claim limitations “a delay starter coupled to the connector, the delay starter comprising a control circuit… wherein the control circuit imposes a delay between the start of the motor of the first ESP and a start of the motor of the second ESP,” is an exercise of impermissible hindsight reasoning.  Specifically Applicant argues that in Torrey the control of rotational speed of the pumps  is provided by and requires two rotors within the a single pump, and thus, Torrey does not provide separate control for the rotors across different pumps, i.e. a first and second ESP, as claimed. (Remarks; pages 3-4)
Examiner responds to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, is it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, Torrey does not disclose two rotors within a single pump, as argued by Applicant.  Torrey discloses multiple stator windings, i.e. phases, within a pump and the varying of phase current to control rotor speed.  Torrey ¶0023, which Applicant cites as teaching multiple rotors with the same pump, states in full: 
In accordance with some aspects of the present specification, a fluid extraction system is presented. The fluid extraction system includes a direct current (DC) bus and a plurality of fluid extraction sub-systems disposed in a well and electrically coupled to the DC-bus. At least one fluid extraction sub-system of the plurality of fluid extraction sub-systems includes an electric machine configured to aid in the extraction of a fluid from a well, where the electric machine includes at least a plurality of phase windings and a rotor. The at least one fluid extraction sub-system further includes a control sub-system electrically coupled to the electric machine and configured to control a rotational speed of the rotor by selectively controlling a supply of a phase current from the DC-bus to one or more of the plurality of phase windings such that the rotational speed of the rotor of the electric machine is different from a rotational speed of a rotor of another electric machine in one or more/at least one other fluid extraction sub-systems of the plurality of fluid extraction sub-systems.(Emphasis Added)

Thus in ¶0023 a machine’s rotor is always referred to in the singular.  There are no instances of a plural recitation of rotors within a single machine.  
Moreover, Torrey, Fig. 1 ¶0025 states, in part, 
…the well 102 may be formed of one or more vertical sections such as a vertical section 104 and/or one or more horizontal sections such as a first horizontal section 106 and a second horizontal section 108. In some embodiments, the fluid extraction system 100 may include one or more of a power source 112, a power converter 114, a DC-bus 116, a plurality of fluid extraction sub-systems 118, and a controller 120(Emphasis Added);

Torrey ¶0033, states in part,
102, it may be desired to operate the electric machines of different fluid extraction sub-systems 118 at optimum operating speeds. Accordingly, it may be desirable to operate the electric machines of different fluid extraction sub-systems 118 at different operating speed (Emphasis Added); 

Torrey ¶0036, states in part,

the controller 120 may be configured to communicate a speed control signal (described later in FIG. 3) to one or more of the fluid extraction sub-systems 118. The speed control signal may be indicative of desired operating speeds of one or more of the electric machines in the fluid extraction sub-systems 118. Such speed control signal may be received by the control sub-systems of the fluid extraction sub-systems 118; (Emphasis Added);


Torrey ¶0038, states in part,
As previously noted, the fluid extraction sub-system 300 may include an electric machine such as an electric machine 302 that drives a pump. The electric machine 302 may include a stationary stator (not shown in FIG. 3). The stator may include a plurality phase windings such as phase windings 308. The phase windings 308 may be disposed on stator poles (not shown). In some embodiments, as depicted in FIG. 3, the phase windings 308 may include three sets of windings shown using an alternate pair of ‘dot’ and ‘cross’ symbols’ (Emphasis, Added);


And Torrey ¶0046, states in part; 

The phase-shift control unit 326 may include electronics capable of performing operations including delay insertion


Thus, Torrey clearly discloses and demonstrates that a plurality of separate and distinct pumps, i.e. subsystems; with each pump being in a different location within a well, and each having its own individual electric machines, i.e. pump motors, wherein the speed of the pump motor’s rotor rotation is control by the selective application of stator phase winding currents across different motors under the coordination of a controller 120 was 
Torrey discloses a delay starter coupled to the connector, the delay starter comprising a control circuit. Torrey in the same field of endeavor, however, discloses the limitation (Torrey, Figs.1 and 3 and ¶0046; The phase-shift control unit 326 may include electronics capable of performing operations including delay insertion)
Concerning and wherein the control circuit imposes a delay between a start of the motor of the first ESP and a start of the motor of the second ESP. (Torrey, Figs.1 and 3 and ¶0046; The phase-shift control unit 326 may include electronics capable of performing operations including delay insertion) While Torrey discloses switches to insert delays to control and provide different rotational speeds for different pump motors Torrey does not specifically disclose a delay between a start of motors.  Canton, in the same field of endeavor, however, disclose the limitation. (Canton, Fig. 1 and Abstract; Power means are provided for running both pumps simultaneously or for running each pump individually; Col. 4, Lines 5-15; cable 36 contains a set of leads 37 and 37a, respectively for each pump with switches 39 and 39a respectively.  Thus with a single switch closed one of the pumps is driven while with both switches closed both pumps are driven simultaneously.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Torrey with the known technique of providing for a delay between the start of the motors as taught by Canton in order to provide for either simultaneous or individual operation of the pumps. (Canton, Abstract)

Thus, neither the application of Torrey nor Canton include knowledge gleaned only from the applicant's disclosure. Consequently, contrary to Applicants argument, Torrey in combination with Canton to arrive the claim limitations “a delay starter coupled to the connector, the delay starter comprising a control circuit… wherein the control circuit imposes a delay between the start of the motor of the first ESP and a start of the motor of the second ESP” is not an exercise of impermissible hindsight reasoning.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-8, 10-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leitch (US Pub. 2009/0183870 A1)(hereinafter Leitch ) in view of Laing et al. (US Pub. 2014/0341755 A1)(hereinafter Laing) in view of Torrey et al. (US Pub. 2017/0074081 A1) in view of Canton (USP 3,741,298).
Regarding claim 1, Leitch discloses a pumping system for pumping downhole fluid, (Leitch, Figs. 3A-3F and ¶0001; The present invention relates to an apparatus and method for use downhole to provide power to two or more pumps)
comprising: a first electric submersible pump (ESP) and a second ESP, (Leitch, Fig. 3B and ¶0039; a pair of ESPs 24BU, 24BL)
each of the first ESP and the second ESP comprising a motor, a pump inlet, and a pump outlet; (Leitch, Fig. 1 and ¶0027; FIG. 1 shows a typical ESP configuration)
 a tubing fluidly coupled to the pump outlet of the first ESP and the pump outlet of the second ESP; (Leitch, ¶0039; The pair of ESPs 24BU, 24BL shown in )
a connector coupled to the first ESP; (Leitch, ¶0040; switch module 26; ¶0063; switch 26 could be modified or replaced with an electrical solenoid actuator that could be operated from the surface)
Leitch does not disclose a delay starter coupled to the connector, the delay starter comprising a control circuit. Torrey in the same field of endeavor, however, discloses the limitation (Torrey, Figs.1 and 3 and ¶0046; The phase-shift control unit 326 may include electronics capable of performing operations including delay insertion;) Consequently in would have been obvious for a person of ordinary skill in the art to implement Leitch with the known technique of a delay starter, as taught by Torrey, in order to control the rotational speed of the pumps. (Torrey, Abstract.)
an electric cable coupled between an uphole power source and the connector to deliver electric power; (Leitch, ¶0025; the single electrical cable supplies power from the surface of the wellbore to the inlet of the switch mechanism.)
to the motor of the first ESP and an electric cable extension coupled between the connector and the second ESP to deliver electric power to the motor of the second ESP, (Leitch, ¶0041; switch 26B can be actuated to move an electrical connector or switch arm 38 such that the electrical power ¶0049; lower ESP 24DL located much further down the wellbore and which is supplied with electrical power via electric cable 14L)
wherein the first ESP and the second ESP are fluidly coupled to the tubing in parallel such that the downhole fluid independently enters and exits the first ESP and the second ESP, (Leitch, ¶0039; The pair of ESPs 24BU, 24BL shown in FIG. 3B are arranged in parallel with the production tubing 18… it pumps hydrocarbons from its locality upwards through outlet pipe 28 and into the inverted Y-shaped branch joint 30 and then up through the rest of the production tubing 18 to the surface.)
Leitch does not disclose wherein the electrical cable and the electrical cable extension simultaneously control the first ESP and the second ESP. Laing, in the same field of endeavor, however, discloses the limitation. Laing discloses wherein the electrical cable and the electrical cable extension simultaneously control the first and second ESP. (Laing, Fig. 13 and ¶¶0115-0116; Power and control is supplied to the array of horizontal pumps (18) via line (17) connected at surface to the power and control unit (23)… the array of horizontal pumps (18) can share common lines for power, down -hole monitoring, data and control commands.)   Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Leitch with the known technique of the electrical cable and the electrical cable extension simultaneously control the first and Laing, ¶0010 and ¶0039)
and wherein the control circuit imposes a delay between a start of the motor of the first ESP and a start of the motor of the second ESP. (Torrey, Figs.1 and 3 and ¶0046; The phase-shift control unit 326 may include electronics capable of performing operations including delay insertion;) While Torrey discloses switches to insert delays to control and provide different rotational speeds for different pump motors Torrey does not specifically disclose a delay between a start of motors.  Canton, in the same field of endeavor, however, disclose the limitation. (Canton, Fig. 1 and Abstract; Power means are provided for running both pumps simultaneously or for running each pump individually; Col. 4, Lines 5-15; cable 36 contains a set of leads 37 and 37a, respectively for each pump with switches 39 and 39a respectively.  Thus with a single switch closed one of the pumps is driven while with both switches closed both pumps are driven simultaneously.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Torrey with the known technique of providing for a delay between the start of the motors as taught by Canton in order to provide for either simultaneous or individual operation of the pumps. (Canton, Abstract)
Regarding claim 2, Leitch discloses wherein the electric cable is electrically connected to the motor of the first ESP, and the electric cable extension is electrically connected to the motor of the second ESP. (Leitch, ¶0041; switch 26B can be actuated to move an electrical connector or switch arm 38 such ¶0049; lower ESP 24DL located much further down the wellbore and which is supplied with electrical power via electric cable 14L)
Regarding claim 4, wherein the connector has a bifurcated shape. Leitch does not specifically disclose that the connector has a bifurcated shape. However, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Leitch with a bifurcated shape since it has been held that changes in shape are obvious matter of design choice. In re Daily, 357 F.2d 669, MPEP §2144.04 IV B.
Regarding claim 5, wherein the connector has a trifurcated shape. Leitch does not specifically disclose that the connector has a trifurcated shape. However, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Leitch with a trifurcated shape since it has been held that changes in shape are obvious matter of design choice. In re Daily, 357 F.2d 669, MPEP §2144.04 IV B.
Regarding claim 6, Leitch discloses further comprising wherein the delay starter comprising a power switch, wherein the control circuit turns the power switch between ON and OFF based on an uphole control signal transmitted by the uphole power source or based on the downhole data transmitted by the sensor, and wherein the motor of the second ESP is turned ON when the power switch is turned ON, and the motor of the second ESP is turned OFF when the power switch is turned OFF. (Torrey, Figs.1 and 3 The phase-shift control unit 326 may include electronics capable of performing operations including delay insertion;)
Regarding claim 7, Leitch does not disclose, wherein the control circuit controls an operation speed of the motor of the second ESP based on the uphole control signal.  Torrey in the same field of endeavor al Leitch however discloses the limitation. (Torrey, Abstract; a control sub-system to control a rotational speed of the rotor by selectively controlling a supply of a phase current to the plurality of phase windings such that the rotational speed of the rotor of the electric machine is different from rotational speed of a rotor of another electric machine in at least one of other fluid extraction sub-systems.)  Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Leitch with the known added functionality of the control circuit controls an operation speed of the motor of the second ESP as taught by Torrey, in order to allow for the increased well productivity of multiple electric submersible pumps within the same well to each operate at its own speed. (Torrey, ¶0005 and ¶0033)
Regarding claim 8, Torrey discloses, wherein the control circuit imposes a delay between a start of the motor of the first ESP and a start of the motor of the second ESP. (Torrey, ¶0053; different phase-shifts may be applied by different control sub-systems, thereby operating the electric machines of the fluid extraction sub-systems 118 at different operating speeds.
Regarding claim 10, Leitch discloses a pumping system for pumping downhole fluid, (Leitch, Figs. 3A-3F and ¶0001; The present invention relates to an apparatus and method for use downhole to provide power to two or more pumps)
comprising: a first electric submersible pump (ESP) and a second ESP, (Leitch, Fig. 3F and ¶0051; ESPs 24FU, 24FL is shown in FIG. 3F)
 each of the first ESP and the second ESP comprising a motor, a pump inlet, and a pump outlet; (Leitch, Fig. 1 and ¶0027; FIG. 1 shows a typical ESP configuration)
 a tubing fluidly coupled to the pump outlet of the first ESP (Leitch, 0051; the upper ESP 24FU and up through the upper production string 18U)
and the pump outlet of the second ESP; (¶0051; a pair of ESPs 24FU, 24FL provided with respective cans 40FU, 40FL… a middle section of production tubing 18M and the lower end of that production tubing 18M is connected to the upper end of the sealed cap 42FL of the lower can 40FL.)
a connector coupled to the first ESP; (Leitch, 0051; switch 26F; ¶0063; switch 26 could be modified or replaced with an electrical solenoid actuator that could be operated from the surface)
Leitch does not disclose a delay starter coupled to the connector, the delay starter comprising a control circuit. Torrey in the same field of endeavor, however, discloses the limitation (Torrey, Figs.1 and 3 and ¶0046; The phase-shift control unit 326 may include electronics capable of performing ) Consequently in would have been obvious for a person of ordinary skill in the art to implement Leitch with the known technique of a delay starter, as taught by Torrey, in order to control the rotational speed of the pumps. (Torrey, Abstract.)
an electric cable coupled between an uphole power source and the connector (Leitch, ¶0025; the single electrical cable supplies power from the surface of the wellbore to the inlet of the switch mechanism.)
to deliver electric power to the motor of the first ESP; and an electric cable extension coupled between the connector and the second ESP to deliver electric power to the motor of the second ESP, (Leitch, ¶0051; a first electric power cable 14M branches out of the hydraulic switch 26F to deliver power to the upper ESP 24FU and a second electric cable 14L branches out of the hydraulic switch 26F to provide power to the lower ESP 24L)
 wherein the first ESP and the second ESP are fluidly coupled to the tubing in series such that the pump outlet of the second ESP is in fluid communication with the pump inlet of the first ESP, (Leitch, Fig. 3F and ¶0051; in FIG. 3F where the system 9F shown therein again comprises a pair of ESPs 24FU, 24FL provided with respective cans 40FU, 40FL where the lower end of the upper can 40FU is connected to a middle section of production tubing 18M and the lower end of that production tubing 18M is connected to the upper end of the sealed cap 42FL of the lower can 40FL. The lower end of the lower can 40FL is 
Leitch does not disclose and wherein the electrical cable and the electrical cable extension simultaneously control the first ESP and the second ESP. Laing, in the same field of endeavor, however, discloses the limitation. Laing discloses wherein the electrical cable and the electrical cable extension simultaneously control the first and second ESP. (Laing, Fig. 13 and ¶¶0115-0116; Power and control is supplied to the array of horizontal pumps (18) via line (17) connected at surface to the power and control unit (23)… the array of horizontal pumps (18) can share common lines for power, down -hole monitoring, data and control commands.)   Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Leitch with the known technique of the electrical cable and the electrical cable extension simultaneously control the first and second ESP, as taught by Laing, in order to provide a robust pumping system for wellbores of different geometries and to provide enhanced oil and gas recovery techniques. (Laing, ¶0010 and ¶0039)
and wherein the control circuit imposes a delay between a start of the motor of the first ESP and a start of the motor of the second ESP. (Torrey, Figs.1 and 3 and ¶0046; The phase-shift control unit 326 may include electronics capable of performing operations including delay insertion;) While Torrey discloses switches to insert delays to control and provide different rotational Canton, Fig. 1 and Abstract; Power means are provided for running both pumps simultaneously or for running each pump individually; Col. 4, Lines 5-15; cable 36 contains a set of leads 37 and 37a, respectively for each pump with switches 39 and 39a respectively.  Thus with a single switch closed one of the pumps is driven while with both switches closed both pumps are driven simultaneously.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Torrey with the known technique of providing for a delay between the start of the motors as taught by Canton in order to provide for either simultaneous or individual operation of the pumps. (Canton, Abstract)
Regarding claim 11, Leitch discloses wherein the electric cable is electrically connected to the motor of the first ESP, and the electric cable extension is electrically connected to the motor of the second ESP. (Leitch, ¶0051; a first electric power cable 14M branches out of the hydraulic switch 26F to deliver power to the upper ESP 24FU and a second electric cable 14L branches out of the hydraulic switch 26F to provide power to the lower ESP 24L)
Regarding claim 12, Leitch discloses wherein the electric cable provides a conduit to transmit a control signal from the uphole power source to the first ESP, and the electric cable extension provides a conduit to transmit the control signal further to the second ESP. (Leitch, ¶0063; switch 26 could be modified or replaced with an electrical solenoid actuator that could be operated from )
Regarding claim 14, wherein the connector has a bifurcated shape. Leitch does not specifically disclose that the connector has a bifurcated shape. However, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Leitch with a bifurcated shape since it has been held that changes in shape are obvious matter of design choice. In re Daily, 357 F.2d 669, MPEP §2144.04 IV B.
Regarding claim 15, wherein the connector has a trifurcated shape. Leitch does not specifically disclose that the connector has a trifurcated shape. However, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Leitch with a trifurcated shape since it has been held that changes in shape are obvious matter of design choice. In re Daily, 357 F.2d 669, MPEP §2144.04 IV B.
Regarding claim 16, Leitch discloses further comprising a first housing, wherein the first ESP is enclosed in the first housing, (Leitch, Fig. 3F and ¶0051; a pair of ESPs 24FU, 24FL provided with respective cans 40FU, 40FL)
and wherein the connector is disposed on the first housing. (Leitch, ¶0051; the switch 26F) While Leitch discloses a housing and a switch Leitch does not specifically disclose that switch 26F is on the housing, can 40FU. However Leitch does disclose the switch may be positioned anywhere as a matter of design choice. (Leitch, ¶0054, it should be noted that the downhole switch 26 can be ) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Leitch with the switch on the first housing since Leitch discloses the switch may be positioned anywhere as a matter of choice and it has been held that shifting the position of a switch is within the ordinary skill of the art. In re Japikse, 181 F.2d 1019, MPEP §2144.04 VI C.
Regarding claim 17, Leitch discloses, further comprising a second housing, wherein the second ESP is enclosed in the second housing, (Leitch, Fig. 3F and ¶0051; a pair of ESPs 24FU, 24FL provided with respective cans 40FU, 40FL)
and wherein the electric cable extension extends from the connector disposed on the first housing through a feedthrough in the second housing to the motor of the second ESP.( Leitch,  ¶0051; a first electric power cable 14M branches out of the hydraulic switch 26F to deliver power to the upper ESP 24FU and a second electric cable 14L branches out of the hydraulic switch 26F to provide power to the lower ESP 24L)
Regarding claim 18, Torrey discloses wherein the delay starter further comprises a power switch, wherein the control circuit turns the power switch between ON and OFF based on the control signal or the downhole data, and wherein the motor of the second ESP is turned ON when the power switch is turned ON, and the motor of the second ESP is turned OFF when the power switch is turned OFF (Torrey, Figs.1 The phase-shift control unit 326 may include electronics capable of performing operations including delay insertion;)
Regarding claim 19,  Leitch does not disclose wherein the control circuit controls an operation speed of the motor of the second ESP based on the control signal, Torrey in the same field of endeavor al Leitch however discloses the limitation. (Torrey, Abstract; a control sub-system to control a rotational speed of the rotor by selectively controlling a supply of a phase current to the plurality of phase windings such that the rotational speed of the rotor of the electric machine is different from rotational speed of a rotor of another electric machine in at least one of other fluid extraction sub-systems.)  Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Leitch with the known added functionality of the control circuit controls an operation speed of the motor of the second ESP as taught by Torrey, in order to allow for the increased well productivity of multiple electric submersible pumps within the same well to each operate at its own speed. (Torrey, ¶0005 and ¶0033)
and wherein the control circuit imposes a delay between a start of the motor of the first ESP and a start of the motor of the second ESP. (Torrey, ¶0053; different phase-shifts may be applied by different control sub-systems, thereby operating the electric machines of the fluid extraction sub-systems 118 at different operating speeds.)

Claims 3, 9, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leitch in view of  Torrey in view of Canton in view of Laing in view of Hughes et al. (US Pub. 2015/0136414 A1)(hereinafter Hughes)
Regarding claim 3, Leitch does not specifically disclose a sensor and therefore does not discloses wherein at least one of the motor of the first ESP and the motor of the second ESP comprises a sensor that measures downhole data, and wherein the sensor transmits the measured downhole data uphole via the electric cable or the electric cable extension.  Hughes, in the same field of endeavor as Leitch, however, discloses the limitation.  (Hughes, Figs. 2 and 4 and ¶0006; remote assembly includes of electric remote pumping units, sensor packages, ¶0022; assemblies 106 are preferably connected to each other and to the base assembly 104 with an umbilical 126. The umbilical 126 includes power and signal cables to provide power and telemetry between the base assembly 104 and the remote assemblies 106; ¶0028; the sensor package 144 provides real-time information about flowrate, temperature, pressure and gas content to the surface facilities 108 through a wired or wireless connection.) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Leitch with the known technique of providing a sensor to measure downhole data, as taught by Hughes, in order to real time information about downhole conditions to the surface facilities.(Hughes
Regarding claim 9, Hughes discloses wherein the electric cable extension comprises a control line and a power line, wherein the control line and the power line are bundled inside a protective layer. . (Hughes, Figs. 2 and ¶0022; assemblies 106 are preferably connected to each other and to the base assembly 104 with an umbilical 126. The umbilical 126 provides a flexible conduit includes power and signal cables to provide power and telemetry between the base assembly 104 and the remote assemblies 106;)
Regarding claim 13, Leitch does not specifically disclose a sensor and therefore does not discloses, wherein at least one of the motor of the first ESP and the motor of the second ESP comprises a sensor that measures downhole data, and wherein the sensor transmits the measured downhole data uphole via the electric cable or the electric cable extension. Hughes, in the same field of endeavor as Leitch, however, discloses the limitation.  (Hughes, Figs. 2 and 4 and ¶0006; remote assembly includes of electric remote pumping units, sensor packages, ¶0022; assemblies 106 are preferably connected to each other and to the base assembly 104 with an umbilical 126. The umbilical 126 includes power and signal cables to provide power and telemetry between the base assembly 104 and the remote assemblies 106; ¶0028; the sensor package 144 provides real-time information about flowrate, temperature, pressure and gas content to the surface facilities 108 through a wired or wireless connection.) Consequently, it would have been obvious for a person of ordinary skill in the art before Hughes, ¶0028)
Regarding claim 20, Hughes discloses, wherein the electric cable extension comprises a control line and a power line, wherein the control line and the power line are bundled inside a protective layer. (Hughes, Figs. 2 and ¶0022; assemblies 106 are preferably connected to each other and to the base assembly 104 with an umbilical 126. The umbilical 126 provides a flexible conduit includes power and signal cables to provide power and telemetry between the base assembly 104 and the remote assemblies 106;)



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEROLD B MURPHY/Examiner, Art Unit 2687     
/CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687